Order
The sentence imposed following our remand of December 30, 2009, exceeds the Guideline range calculated by the district judge. Relying on 18 U.S.C. § 3742(g)(2), defendant contends that the sentence therefore is invalid. In Pepper v. United States, — U.S. -, 131 S.Ct. 1229, 1243-46, 179 L.Ed.2d 196 (2011), the Supreme Court concluded that § 3742(g)(2) violates the Constitution by setting limits on district judges’ sentencing discretion in the absence of findings made by a jury (or the judge in a bench trial), or a defendant’s waiver of his rights under the sixth amendment. This statute therefore is not a basis to upset the sentence that the district judge concluded is appropriate here. Because defendant does not contend that his sentence is unreasonable, apart from his reliance on § 3742(g)(2), the judgment of the district court is
Affirmed.